Name: Commission Regulation (EEC) No 2303/83 of 5 August 1983 amending for the fourth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 83 Official Journal of the European Communities No L 221 /29 COMMISSION REGULATION (EEC) No 2303/83 of 5 August 1983 amending for the fourth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans the competent agency of the relevant Member State ; whereas for the sake of administrative simplicity the Member State should be permitted to decide what form these declarations should take ; Whereas, to facilitate proper management of the aid arrangements, it is necessary that the Member States should notify certain data concerning the aid to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1984/82 (2), and in particular Article 2 (6), the third paragraph of Article 3 and Article 4 thereof, Whereas Council Regulation (EEC) No 2251 /83 (3) extended for one year the period of application of the general rules on aid for soya beans laid down in Regu ­ lation (EEC) No 1724/80 (4) and made certain amend ­ ments thereto ; whereas it is necessary to adjust the detailed rules governing this aid which are laid down in Commission Regulation (EEC) No 1978/80 (*), as last amended by Regulation (EEC) No 2650/82 (6) ; Whereas the most representative period for the sale of Community soya beans should be fixed for the 1983/84 marketing year ; whereas, given the antici ­ pated sales pattern, the period 1 October 1983 to 31 March 1984 may be considered the most representa ­ tive ; Whereas, in view of the special circumstances of soya bean production in the French overseas departments, it is necessary to fix a separate period as the most representative for the sale of soya beans harvested in these departments ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1978/80 specifies the information to be contained in the first purchaser's stock records ; whereas experience indi ­ cates that this information should be more precise ; Whereas Article 2 (c) of Regulation (EEC) No 1724/80 lays down as one of the conditions for the granting of Community aid submission of certain declarations to Article 1 Regulation (EEC) No 1978/80 is amended as follows ; 1 . Article 1 shall read as follows ; 'Article 1 The most representative period for sales of Community soya beans, as referred to in Article 3 of Regulation (EEC) No 1614/79, shall run from 1 October 1983 to 31 March 1984 and in the case of the French overseas departments from 16 to 31 August 1984.' 2. Article *2 ( 1 ) shall read as follows : ' 1 . During the period 1 October 1983 to 31 March 1984 the world market price for soya beans shall be determined twice a month . It shall also be determined for the period 16 to 31 August 1984.' 3 . Article 4 ( 1 ) shall read as follows : ' 1 . The first purchaser shall keep separate stock records for soya beans harvested in the Commu ­ nity and for imported beans. These shall contain at least the following information :  quantities in net weight of beans as received and in the case of beans harvested in the Community, moisture content and impurity content,  movements between the various premises or stores of the undertaking, (') OJ No L 190, 28 . 7. 1979, p. 8 . 0 OJ No L 215, 23 . 7 . 1982, p. 7 . (3) OJ No L 216, 6 . 8 . 1983 , p. 1 . (&lt;) OJ No L 170, 3 . 7 . 1980, p. 1 . 0 OJ No L 192, 26 . 7 . 1980, p. 25. (*) OJ No L 280, 2 . 10 . 1982, p. 6 . No L 221 /30 Official Journal of the European Communities 12. 8 . 83  quantities leaving the undertaking or processed,  invoices or equivalent documents for both products bought and products sold. The undertaking must also hold its financial - accounts available for inspection by the appointed agency of the Member State .' 4. Article 5 ( 1 ) shall read as follows : * 1 . Contracts as referred to in Article 2 (b) of Regulation (EEC) No 1724/80 shall be concluded in writing. They must be lodged before 31 August 1983 with the competent agency of the Member State in which the beans will be harvested .' 5. The following Article 5 (a) is added : 'Article 5 (a) The form in which declarations as referred to in Article 2 (c) of Regulation (EEC) No 1724/80 are to be made shall be adopted by the Member State concerned.' 6 . Article 1 1 shall read as follows ; ' Article11 If the aid application as referred to in Article 3 of Regulation (EEC) No 1724/80 is lodged before 1 October 1983, the aid shall be paid at the rate applicable on 1 October 1983 .' 7 . Article 12 (2) shall read as follows : '2 . Producer Member States shall inform the Commission : (a) by 31 October 1983 of the number of contracts lodged and the total area covered by them ; (b) by 30 April 1984 of the quantities for which aid has been applied for ; (c) by 30 November 1984 of the quantities for which aid has been granted.' 8 . Article 11a shall read as follows : Article I la 1 . The aid to be granted for soya beans harvested in the French overseas departments shall be :  during the first six months of 1984, that applicable with effect from 16 March 1984,  during the second six months of 1984, that applicable with effect from 16 August 1984. 2 . All producers of soya beans in the French overseas departments shall lodge with the com ­ petent authorities, for each harvest and by dates to be set by France, declarations of the areas sown with soya and the crop harvested. 3 . France shall notify the Commission of soya bean yields recorded in the various overseas departments, differentiated according to method of cultivation used, before 1 5 May and 1 5 October 1984.' 9 . Article 1 2 (4) shall read as follows : '4 . French shall notify the Commission, by 31 December 1983 and 31 May 1984, of the total area covered by soya producer's declarations in the French overseas departments .' 10 . The second paragraph of Article 14 shall read as follows : ' It shall apply to soya beans harvested in the 1983/84 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President